DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the space portion". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 depend upon claim 1.
Claim 10 recites “a second sub-collision inducing portion”, where no “first sub-collision inducing portion” is recited in either of claims 3 or 1, upon which claim 10 depends. The limitation is confusing if the second sub-collision inducing portion is the only portion or if a first sub-collision inducing portion must also be present. For 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 1, 3-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirofumi JPH10122611 published 15 May. 1998 as translated by EPO (hereafter Hirofumi) and further in view of Manfred WO 2009/070902 published 11 Jun. 2009 as translated by EPO (hereafter Manfred).

Regarding claim 1, Hirofumi teaches a water splash prevention cap (cap valve 43 and port 40 in Fig 1) for a humidifier (Fig 1), the water splash prevention cap comprising:
a body (port 40 with the body of tube surrounding bearing 42 and where the body is attached to a portion 45) which has therein a vacant space (space of airflow) and is coupled to a discharge port (labeled below) of the floating type humidifier;
at least one inlet portion (portion between valve body 43 and cap body) which is formed to be opened at a lower circumference of the body to draw humidification particles created by the floating type humidifier (as shown in Fig 1);
an outlet portion (upper portion of body 40) which is formed at an upper side of the body and discharges the drawn humidification particles; and
a collision inducing portion (43) which extends from a lower portion of the body (via bearing 42) in the space portion and induces a collision of some of the humidification particles (where the portion is fully capable of inducing the collision because of the flow path curves in accordance with MPEP §2114, §2115, §2173.05(g)).
[AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Cap of Hifofumi shaded

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Discharge port)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hiromufi does not teach where the humidifier is a floating type humidifier.
Manfred teaches a humidifier which is a floating type humidifier (¶21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Hiromufi (Fig 1) by incorporating the floating type humidifier of Manfred (¶21) as an obvious matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 3, Hirofumi in view of Manfred teaches all the limitations of claim 1. Hiromufi further teaches wherein the collision inducing portion includes a first 

Regarding claim 4, Hirofumi in view of Manfred teaches all the limitations of claim 3. Hiromufi further teaches wherein the body includes a space portion (portion surrounding valve 41) which is formed as a vacant space as a lower portion of the collision inducing portion is recessed corresponding to a direction in which the first protruding portion protrudes and a shape of the first protruding portion (as shown in Fig 1).

Regarding claim 5, Hirofumi in view of Manfred teaches all the limitations of claim 3. Hiromufi further teaches wherein the collision inducing portion further includes a second protruding portion (43) which extends from a lower side of the body in a direction opposite to a direction toward a portion where the outlet portion is formed, and the second protruding portion protrudes to converge on a center of the body (as shown in Fig a).

Regarding claim 6, Hirofumi in view of Manfred teaches all the limitations of claim 3. Hiromufi further teaches wherein a height of the first protruding portion is a height within a predetermined critical range based on a height of the inlet portion (where the undefined predetermined critical range would be satisfied by choosing an appropriate range).

Regarding claim 7, in view of Manfred teaches teaches all the limitations of claim 6. 
Hiromufi does not teach wherein the critical range satisfies 0.8s <= h <= 1.2s, wherein h is a height of the first protruding portion and s is a height of the inlet portion.
MPEP §2144.04 IV A states that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the critical range, such that the critical range satisfies 0.8s <= h <= 1.2s, as a matter of obvious design choice in accordance with MPEP §2144.04 IV A.



Regarding claim 10, Hirofumi in view of Manfred teaches all the limitations of claim 3. Hiromufi further teaches a second sub-collision inducing portion (top of valve stem 41 including rim to spring engagement in fig 1) which is formed on an upper portion of the collision inducing portion and disposed to have a predetermined length in a longitudinal direction of the body (as shown in Fig 1).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirofumi in view of Manfred as applied to claim 1 above, and further in view of “Snap-fit joints for plastics” Bayer Material Science published 2012 accessed at <https://web.archive.org/web/20121119232733/http://fab.cba.mit.edu/classes/S62.12/people/vernelle.noel/Plastic_Snap_fit_design.pdf> (hereafter Bayer).

Regarding claim 2, Hirofumi in view of Manfred teaches all the limitations of claim 1. 

Bayer teaches an annular snap fit joint (Fig 6, page 6) in order to join the pieces with strength (page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body/discharge port connection of Hirofumi (as shown in Fig 1) by incorporating the snap fit connection of Bayer (Fig 6) in order to join the pieces with strength (page 6). 
The modification would result in wherein the body has a fixing portion that protrudes along an outer circumference, and the body is fixedly inserted into the discharge port of the floating type humidifier.


Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the closest prior art is Hirofumi JPH10122611. Hirofumi teaches a water splash prevention cap


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776